                   Case 7:20-cv-04835-PMH Document 53 Filed 03/04/21 Page 1 of 3


Application for sealing denied.
                                  The Law Office of Delmas A. Costin, Jr.
Upon review of Doc. 45-15 and Doc. 48, while930Social
                                                Grand Concourse, Suite 1F
Security Numbers and wage information are redacted  Bronx, NY10451
properly, there is no need to redact the names of listed
            dacostin@dacostinlaw.com                                               Tel: (718) 618-0589
employees.www.dacostinlaw.com                                                      Fax: (347) 510-0099
Accordingly, Defendants are directed to re-file the                    March 3, 2021
Declaration in support of their motion to dismiss using the
       Via ECF
version of the document filed as Doc. 48.
       The Hon. Philip M. Halpern
The Clerk of theStates
       United    CourtCourthouse
                        is respectfully directed to terminate
the motion
       500sequence     pending
           Pearl Street,   Room at 1950
                                   Doc. 47.
       New York, NY 10007
SO ORDERED.                                                     Re: Whitcombe v. Lanza Corp et al.
                                                                    Case No. 20-cv-04835
_______________________
Philip M. Halpern
        Dear Judge
United States DistrictHalpern:
                       Judge

Dated: White Plains, New York
       March 4, 2021 Marinaccio
              Michael                     and I collectively represent Defendants in this matter. This is a

       claim brought pursuant to Title VII of the Civil Rights Act of 1964 (Title VII) 42 USC §2000e et

       seq. and similar state law claims. Defendants request permission to file tax records which redact

       the names of Defendants’ employees and income paid to them for their privacy. See Chen-Oster

       v Goldman, Sachs & Co., 293 FRD 557, 566 (SDNY 2013).

                 The Court must evaluate various factors before authorizing any redactions or filing a

       document under seal. “[A] court must first conclude that the documents at issue are indeed

       "judicial documents." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-120 (2d Cir.

       2006). Next, if a “court has determined that the documents are judicial documents and that

       therefore a common law presumption of access attaches, it must determine the weight of that

       presumption.” Id. “Finally, after determining the weight of the presumption of access, the court

       must "balance competing considerations against it." Id. at 120. Defendants assert that the

       documents are not judicial documents.

                 If Your honor concludes that the tax returns are a judicial document, then “courts next

       ask whether the presumption of access is a product of the common law right of access, or of the



       Court-07-Redacting   Information
            Case 7:20-cv-04835-PMH Document 53 Filed 03/04/21 Page 2 of 3

The Hon. Philip M. Halpern
March 3, 2021
Page 2 of 3

more robust First Amendment right to access certain judicial documents.” Id. 119-120 (2d Cir.

2006). The court must determine the weight of the common law presumption of access. Lugosch,

at 119. The weight of the presumption is a function of (1) "the role of the material at issue in the

exercise of Article III judicial power" and (2) "the resultant value of such information to those

monitoring the federal courts," balanced against "competing considerations" such as "the privacy

interests of those resisting disclosure." Id, 119-20 (internal quotation marks omitted). “Where

testimony or documents play only a negligible role in the performance of Article III duties, the

weight of the presumption is low and amounts to little more than a prediction of public access

absent a countervailing reason." Id. at 1050. Lugosch at 121.

          In this case, Defendants wish to redact the names and income received by individuals

listed on a Defendants’ state tax return. Third parties are entitled to privacy. See Chen-Oster at

566. The information on the tax records is only relevant to determine the number of employees

employed by Defendants. Public disclosure of any other information not relevant to the issues

pending before the Court intrusively invades third parties’ rights to privacy.

          For the above stated reasons, Defendants respectfully request that the Court order that the

redacted version of Defendants’ state tax returns attached as Exhibit O of the Declaration of

Delmas A. Costin, Jr. (Doc No. TBD) be filed in redacted form. Thank you for your courtesy

and cooperation in this matter.

                                                               Respectfully submitted,



By:           /s/                                              By:            /s/
Delmas A. Costin, Jr., Esq.                                    Michael Marinaccio, Esq.
930 Grand Concourse, Suite 1F                                  245 Main Street Suite 420
Bronx, New York 10451                                          White Plains, NY 10601
(718) 618-0589 (O)                                             (914) 761-0707 (O)


Court-07-Redacting   Information
            Case 7:20-cv-04835-PMH Document 53 Filed 03/04/21 Page 3 of 3

The Hon. Philip M. Halpern
March 3, 2021
Page 3 of 3

(347) 510-0099 (F)                                 (914) 761-0795 (F)
dacostin@dacostinlaw.com                           michael@mamarinacciolaw.com
Attorneys for Lanza Corp,                          Attorneys for Defendant
Sign Design, JC Awning,                            Nicholas Pagnozzi
Adaptive Signage, and
Joseph Lanza


Encl. tax returns




Court-07-Redacting   Information
